Citation Nr: 1436425	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease.  

2.  Entitlement to a compensable disability rating prior to March 23, 2011 and a disability rating in excess of 10 percent from March 23, 2011 for dermatophytosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in July 2010.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remanded the claim in February 2011 for additional development.  

This appeal was partially processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems and these records have been taken into account in reviewing the claims on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran was last provided a VA examination for his service-connected arteriosclerotic heart disease and dermatophytosis in March 2011, over three years ago, a VA addendum was provided for his arteriosclerotic heart disease in April 2012, over two years ago, and the subsequent medical evidence as well as statements provided by the Veteran and his representative indicate that the symptoms of each disability have continued to worsen since that time, another VA examination is needed reassessing the severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from March 2014, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA medical records also show a private medical report including a treadmill test was uploaded into the VA medical records in July 2013 but the report itself was not included with the VA medical records.  Therefore, an attempt should be made to obtain this record.  

In a November 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported he received private medical treatment for his heart disability at Columbia Heart, including a heart bypass surgery in July 2013.  Therefore any outstanding private medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records dated since March 2014, the private medical report including a treadmill test added to the VA medical records in July 2013, and the private medical records from Columbia Heart as described by the Veteran in the November 2013 VA Form 21-4142.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA cardiology examination of the Veteran's heart condition, arteriosclerotic heart disease.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's heart disability should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's heart disability and its effect on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  The frequency of congestive heart failure, whether such is chronic, or consists of acute episodes.  If acute episodes are noted, please specify where there has been more than one in the past year.  

(b).  The estimate of workload of METs which results in dyspnea, fatigue, angina, dizziness or syncope.  

(c).  The degree of left ventricular dysfunction based on ejection fraction percentage.  Is there ejection fraction of 30 to 50 percent or less than 30 percent?  

(d).  The medications that the Veteran takes for his arteriosclerotic heart disease, to include whether the Veteran is currently prescribed nitroglycerin for episodes of angina.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  After the above instructions have been completed, schedule the Veteran for a VA dermatology examination for the Veteran's skin condition, dermatophytosis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's skin condition should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's skin condition and its effect on his employment and activities of daily living.  

The examiner should also specifically comment on the following:

(a).  Whether there is disfigurement of the head, face or neck.

(b).  Whether scars are present. 

(c).  The percentage of the entire body affected and the percentage of exposed areas affected.  

(d).  Whether there is systemic therapy, such as corticosteroids or other immunosuppressive drugs, required.  If so, whether such is required for more or less than six weeks in the past 12 months or whether such is required to a constant or near constant degree? 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



